EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bianco on 05/23/2022.

The application has been amended as follows: 


	In claim 12, change “wherein lances of the plurality of lances are parallelly arranged” in lines 1 and 2 to “wherein a plurality of lances are arranged parallel to each other”.

In claim 12, change “tubes of the tube bundles” in line 3 to “tubes of tube bundles”.


Allowable Subject Matter
Claims 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 4 and 9, the prior art of record does not show a cross-jet nozzle having a rotor body with a nozzle tip convexly arched and free of edges, an outer surface of the rotor body being free of edges along its entire length from the nozzle tip to a stator body, and at least two front jet channels within the rotor body that create front jets that intersect outside the rotor body along with the other limitations of the claims.  Claims 5-8 and 10-12 are also allowed for further limiting the allowable subject matter of the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	05/23/2022